February 6, 2012 VIA EDGAR ONLY Mr. Wilson K. Lee Division of Corporate Finance United States Securities and Exchange Commission Washington, D.C.20549 Re: Sunshine Biopharma, Inc. Item 4.01 Form 8-K Filed on February 3, 2012 File No. 000-52898 Dear Mr. Lee: In relation to the responses to the staff’s comment letter, above referenced, relating to the above referenced matter please be advised that: (a)Sunshine Biopharma, Inc. (the “Issuer”) is responsible for the adequacy and accuracy of the disclosure in its filings, including, but not limited to, the above referenced filing; (b)the staff comments or changes to disclosure in response to staff comments in the filings reviewed by the staff do not foreclose the Commission from taking any action with respect to the filings; and (c)we acknowledge that the Issuer may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Yours very truly, SUNSHINE BIOPHARMA, INC. /s/ Steve Slilaty Steve Slilaty Chief Executive Officer
